This is a claim under section 25 of the Inheritance Tax Law for refund of a portion of the inheritance tax in the estate of Frederick Whitney Rewhall, deceased. The essential facts are as follows: Said decedent died testate August 28,1914, a resident of Cook County, and the claimant was appointed executor, acted as such and is now acting as trustee under the will. In the inheritance tax proceedings in the estate one-third of the net estate, being subject to certain contingencies, was assessed at the highest possible rate, under section 25 of the Inheritance Tax Law on the assumption it would ultimately vest in a stranger, the tax so assessed being one hundred fifty-nine and 05/100 dollars ($159.05). Said tax together with interest at the rate of 6% per annum from decedent’s death, to-wit: $20.41, was duly paid by the executor October 16, 1916, the total payment being one hundred seventy-nine and 46/100 dollars ($179.46). Said one-third of the net estate on February 26, 1922, became vested and indefeasible in Myrtle Rewhall and Elinor Rewhall, daughters of an adopted son of said decedent. Thereafter, an order was entered by the County Court of Cook County which was approved by the Attorney General, reassessing the inheritance tax in said estate in which it was ordered that no inheritance tax is due upon said one-third of the estate. The Attorney General has filed a statement, admitting the above facts, and consenting to a refund of $179.46, together with interest on same at the rate of 3% per annum from October 16, 1916. Claimant is therefore awarded the sum of $17'9.46, together with interest at the rate of three per cent per annum from October 16, 1916.